
	
		I
		111th CONGRESS
		1st Session
		H. R. 1640
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2009
			Mr. Hinchey (for
			 himself, Mr. Cohen,
			 Mr. Ellison,
			 Ms. Lee of California,
			 Mr. McDermott,
			 Mr. George Miller of California, and
			 Ms. Woolsey) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend the Truth in Lending Act to protect consumers
		  from usury, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Interest Rate Reduction
			 Act.
		2.National consumer
			 credit usury rateSection 107
			 of the Truth in Lending Act (15 U.S.C. 1606) is amended by adding at the end
			 the following new subsection:
			
				(f)National
				consumer credit usury rate
					(1)Limitation
				establishedNotwithstanding subsection (a) or any other provision
				of law, but except as provided in paragraph (2), the annual percentage rate
				applicable to any extension of credit may not exceed 15 percent on unpaid
				balances, inclusive of all finance charges. Any fees that are not considered
				finance charges under section 106(a) may not be used to evade the limitations
				of this paragraph, and the total sum of such fees may not exceed the total
				amount of finance charges assessed.
					(2)Exceptions
						(A)Board
				authorityThe Board may establish, after consultation with the
				appropriate committees of Congress, the Secretary of the Treasury, and any
				other interested Federal financial institution regulatory agency, an annual
				percentage rate of interest ceiling exceeding the 15 percent annual rate under
				paragraph (1) for periods of not to exceed 18 months, upon a determination
				that—
							(i)money market
				interest rates have risen over the preceding 6-month period; and
							(ii)prevailing
				interest rate levels threaten the safety and soundness of individual lenders,
				as evidenced by adverse trends in liquidity, capital, earnings, and
				growth.
							(B)Treatment of
				credit unionsThe limitation in paragraph (1) shall not apply
				with respect to any extension of credit by an insured credit union, as that
				term is defined in section 101 of the Federal Credit Union Act (12 U.S.C.
				1752).
						(3)Penalties for
				charging higher rates
						(A)ViolationThe
				taking, receiving, reserving, or charging of an annual percentage rate or fee
				greater than that permitted by paragraph (1), when knowingly done, shall be
				deemed a violation of this title, and a forfeiture of the entire interest which
				the note, bill, or other evidence of the obligation carries with it, or which
				has been agreed to be paid thereon.
						(B)Refund of
				interest amountsIf an annual percentage rate or fee greater than
				that permitted under paragraph (1) has been paid, the person by whom it has
				been paid, or the legal representative thereof, may, by bringing an action not
				later than 2 years after the date on which the usurious collection was last
				made, recover back from the lender in an action in the nature of an action of
				debt, the entire amount of interest, finance charges, or fees paid.
						(4)Civil
				liabilityAny creditor who violates this subsection shall be
				subject to the provisions of section
				130.
					.
		3.Civil liability
			 conforming amendmentSection
			 130(a) of the Truth in Lending Act (15 U.S.C. 1640(a)) is amended by inserting
			 section 107(f), before this chapter.
		
